                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                    CHARLESTON

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO. 2:21-mj-00117

STUART WAYNE DOTSON

                           MOTION FOR DETENTION HEARING

       The United States moves this Court to hold a detention hearing pursuant to 18 U.S.C.

§ 3142(f) to determine whether any condition or combination of conditions will reasonably assure

the appearance of defendant as required and the safety of other persons and of the community.

       1.      Eligibility of Case. This case involves a:

                      crime of violence [18 U.S.C. § 3142(f)(1)(a)]

                      maximum sentence life imprisonment or death [18 U.S.C. § 3142(f)(1)(B)]

                      10+ year controlled substance offense [18 U.S.C. § 3142(f)(1)(C)]

                      felony, with two prior convictions in above categories [18 U.S.C. §
                      3142(f)(1)(D)]

                      minor victim, or the possession or use of a firearm or destructive device, or
                      other dangerous weapon, or a failure to register under 18 U.S.C. § 2250 [18
                      U.S.C. § 3142(f)(1)(E)]

               X      serious risk defendant will flee [18 U.S.C. § 3142(f)(2)(A)]

                X     serious risk of obstruction of justice [18 U.S.C. § 3142(f)(2)(B)]

       2.      Reason for Detention. The court should detain defendant because no conditions of

release will reasonably assure (check one or both):

                X     Defendant's appearance as required

                X     Safety of any other person and the community

       3.      Rebuttable Presumption.      The United States will not invoke the rebuttable

presumption against defendant pursuant to 18 U.S.C. § 3142(e). (If yes) The presumption applies
because:

                     Probable cause to believe defendant committed 10+ year controlled
                     substance offense, or offense under 18 U.S.C. § 924(c), 956(a), or 2332b.

                     Previous conviction for "eligible" offense committed while on pretrial bond.
                     Eligible offenses are the first five categories listed under Paragraph 1 of this
                     motion.

                     Probable cause to believe defendant committed an offense involving a
                     minor as a victim under 18 U.S.C. § (1201, 1591, 2241, 2242, 2244(a)(1),
                     2245, 2251, 2251A, 2252(a)(1)-(3), 2252A(1)-(4), 2260, 2421-23, or 2425).

       4.     Time for Detention Hearing. The United States requests the court conduct the

detention hearing,

                     At first appearance

                X    After continuance of 3 days (not more than 3).

       5.     Temporary Detention. The United States moves the court to detain the defendant

during any continuance and pending completion of the detention hearing.

       6.     Other Matters.

______________________________________________________________________________

______________________________________________________________________________

       DATED: July 8, 2021
                                             Respectfully submitted,

                                             LISA G. JOHNSTON
                                             Acting United States Attorney

                                     By:
                                             /s/ Kathleen E. Robeson
                                             KATHLEEN E. ROBESON
                                             Assistant United States Attorney
                                             VA State Bar No. 89526
                                             300 Virginia Street, East
                                             Room 4000
                                             Charleston, WV 25301
                                             Telephone: 304-345-2200
                                             Fax: 304-347-2200
                                             Email: Kathleen.Robeson@usdoj.gov
